Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 07/22/2022.  Presently claims 1-8 are pending. 
The substitute specification filed on 07/22/2022 is received and entered. 

Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments.
Applicant's arguments filed 07/22/2022 with respect Claim Rejections - 35 USC § 102 and Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.
Applicant argued that “it is noted that this outstanding rejection is made under 35 U.S.C. 102(a)(2). The present application claims priority to U.S. Provisional Application Serial No. 62/960,945, which was filed January 14, 2020. Applicant submits that pending independent claim 1 is supported by the U.S. Provisional Application Serial No. 62/960,945. Thus, independent claim 1 has an effective filing date of January 14, 2020. Wyporski was filed February 6, 2020, which is after the effective filing date of the present application. Thus, Applicant respectfully submits that Wyporski does not qualify as prior art to pending independent claim 1. Wyporski does claim priority to U.S. Provisional Application Serial No.62/805,353, which was filed February 14, 2019 (hereinafter “the Wyporski Provisional”). While the Wyporski Provisional may qualify as prior art under 35 U.S.C. 102(a)(2) to claim 1, Applicant respectfully submits that there are significant differences between Wyporski and the Wyporski Provisional, and Applicant submits that claim 1 is not anticipated by the Wyporski Provisional”
In response to this Argument, the disclosure of Wyporski is similar to the Wyporski Provisional; the disclosure of Wyporski is similar to the disclosure of Wyporski Provisional; and both of Wyporski and Wyporski Provisional still qualify as prior arts.

Applicant argued that “as described in paragraph [0017] of the Wyporski Provisional, the herb grinder disclosed therein has a bottom side 44 and a lateral side 48. Thus, the inner surface is divided into at least two regions having a different shape. The inner surface does not present a spherical form. There is a discontinuity between the two different regions. As illustrated in the FIGS. 1 and 2 of the Wyporski Provisional, it is clear that the bottom surface 44 is flat, which is parallel to the top flat portion 43; while the lateral surface 48 is perpendicular to the flat surface 44. A discontinuity of nearly 90° is clearly illustrated between the bottom flat surface 44 and the perpendicular lateral surface 48. As Wyporski does not expressly or inherently describe each and every element set forth in independent claim 1, Applicant asserts that claim 1 is not anticipated by Wyporski. Accordingly, Applicant respectfully requests that the Examiner withdraw the rejection of independent claim 1 under 35 U.S.C. § 102(a)(2).  

In response to this argument, the Applicant is correct regarding paragraph 0017 of the Wyporski Provisional;
However, Paragraph 0028 of the Wyporski Provisional explicitly and clearly discloses : “Also, the bottom sides (e.g., bottom sides 44, 344) and lateral sides (e.g., lateral side 48) of the lids may be shaped to conform to the shapes of the bottom sides (e.g., bottom surface 149, 349), curved portions (e.g., curved portion 144, 347) and lateral sides (e.g., lateral side 143, 343) of the containers described above such that the lids may be convex and the containers concave with appropriate curved and lateral surfaces such that the surfaces conform to each other to allow the teeth (e.g., teeth 40 and 140) to engage during rotation to grind the cannabis flowering parts”;
the definition of the concave is a surface that curves inward like the interior of a circle or sphere; and the definition of the convex is a surface curved like the exterior of a circle or sphere;
the lids may be convex and the containers concave with appropriate curved is corresponding to “curved inner forms configured to be coupled to each other; each curved inner form having a spherical, but not conical, inner surface”;
So, the Wyporski Provisional discloses “two cutting half-chambers with complementary curved inner forms configured to be coupled to each other; each curved inner form having a spherical, but not conical, inner surface”.

Accordingly, this argument is not persuasive. 
And the response to the argument also applied claims 7-8.


    PNG
    media_image1.png
    783
    1337
    media_image1.png
    Greyscale
























    PNG
    media_image2.png
    568
    1323
    media_image2.png
    Greyscale























Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Wyporski (US20200260782A1 “US62805353”).
Regarding claim 1, Wyporski disclose an herb grinder (abstract and technical field) comprising: 
two cutting half-chambers with complementary curved inner forms configured to be coupled to each other; each curved inner form having a spherical, but not conical, inner surface (paragraph 0028 and figs.2-5: the lids may be convex and the containers concave with appropriate curved and lateral surfaces such that the surfaces conform to each other to allow the teeth to engage during rotation to grind the cannabis flowering parts) and 
a plurality of protrusions on the spherical inner surface, forming a cutting area (figs.1-3: the teeth (40) of the element (20) and the teeth (140) of the element (30)) (paragraphs 0017-0019); 
each protrusion extending continuously along the radial direction and having a length equivalent to at least a part of the radius length of the spherical surface (figs.1-3); 

the inclination angles of the protrusions on both of the spherical inner surfaces being complementary between the two half-chambers to realize a cutting effect; and the protrusions in cutting areas of the two complementary curved inner surfaces being aligned to push and to cut the herb, when the two half-chambers are coupled to realize a relative movement to each other (paragraph 0028).  

Regarding claim 2, Wyporski disclose wherein the protrusions are cutting blades, or grooves with acute or obtuse angles (paragraphs 0017-0019 and figs.1-3: teeth (40) and (140)).  

Regarding claim 3, Wyporski disclose wherein the protrusions have a shape selected from the straight lines, curved lines and/or wavy lines (paragraph 0024 and figs.8).  

Regarding claim 4, Wyporski disclose wherein the protrusions have an inclined angle between 50- 900 relative to the inner surface of the cutting half-chamber (figs.8). 
 
Regarding claim 5, Wyporski disclose wherein the two cutting half-chambers are made from a material selected from the group consisting of plastic, metal, wood and glass (paragraph 0029).  

Regarding claim 6, Wyporski disclose wherein each cutting half-chamber has a magnet with opposite polarity so that the two half-chambers kept together by the magnets (paragraphs 0018-0019).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wyporski (US62805353) in view of Gorodetzer (US20200237158A1).
Regarding claims 7 and 8, Wyporski does not disclose the limitations of claims 7-8.
Gorodetzer teaches an herb grinder (paragraph 0004) comprising: 
two cutting half-chambers with complementary inner surfaces configured to be coupled to each other (figs.1-3: (110) and (160)) (paragraph 0058); and 
a plurality of protrusions on the inner surface, forming a cutting area (figs.4: the teeth (120) of the element (110) and fig.6: the teeth 170 of the element (160)); and 
the protrusions in cutting areas of the two complementary inner surfaces being aligned to push and to cut the herb, when the two half-chambers are coupled to realize a relative movement to each other (paragraph 0058).  
wherein at least one of the cutting half-chamber (fig.4: (110)) have holes on the surface;
a pollen sifter having a pollen sifter screen (fig.3: (320)), the pollen sifter configured to be coupled to the cutting half-chamber with holes on the surface (paragraph 0059); and 
a sift catcher (fig.3: (310)) configured to be coupled to the pollen sifter to collect sift that passes through the pollen sifter screen.

Both of the prior arts of Wyporski and Gorodetzer are related to an herb grinder;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Wyporski to have at least one of the cutting half chambers has holes on the surface; a pollen sifter having a pollen sifter screen, the pollen sifter configured to be coupled to the cutting half-chamber with holes on the surface; and a sift catcher configured to be coupled to the pollen sifter to collect sift that passes through the pollen sifter screen as taught by Gorodetzer, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753